      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 SESHADRI RAJU, M.D., P.A.                                                           PLAINTIFF

 V.                                                       CAUSE NO. 3:17-CV-357-CWR-LGI

 MEDTRONIC, INC.                                                                   DEFENDANT

                                              ORDER

       Before the Court is a series of motions: Defendant’s Motion to Strike Brian Brown’s

Second Report [Docket No. 278]; Defendant’s Motion to Strike Brian Brown’s Third Report

[Docket No. 333]; Plaintiff’s Motion to Strike Defendant expert, Dr. Paul Gagne [Docket No. 295];

Defendant’s Motion for Partial Summary Judgment [Docket No. 301]; Plaintiff’s Motion for Leave

to File a Surrebuttal [Docket No. 339]. After due consideration of the motions, the responses, and

the exhibits attached, the Court is prepared to rule.

I.     Background and Procedural History

       What started out as a lawsuit about a failed business relationship between two doctors, in

which Dr. Seshadri Raju accused the other, Dr. Erin Murphy, of breach of an employment

agreement, fraud, embezzlement, among other things, see Raju v. Murphy, 709 F. App’x 318 (5th

Cir. Jan. 26, 2018), has transformed into a brawl between Raju and Medtronic Inc., an international

medical device company. The case has taken an arduous path. Raju initially sued Murphy in Hinds

County Circuit Court. Murphy removed the action to this Court and filed her own counterclaims

against Raju, which, in turn, made Raju second guess utilizing the courts to resolve his dispute. He

had inserted arbitration language in the employment agreement, so he asked this Court to enforce

that language and order the parties to arbitration. This Court refused to do so, concluding that Raju

waived the right to arbitration by invoking the judicial process. Not happy with that decision, Raju
         Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 2 of 23




appealed to the Fifth Circuit, which affirmed and remanded the case to this Court. Discovery has

concluded, So, here we are.

          Raju is a vascular surgery specialist with over five decades of experience in medicine.

In June 2014, he and Murphy entered into a Physician Employment Agreement in which the parties

agreed that Raju would instruct Murphy in surgical techniques and procedures. The agreement

included non-compete provisions and a confidentiality agreement.

          During discovery into their contractual dispute, it was uncovered that Murphy, while still

employed with Raju, began working for Medtronic. In October 2015, Medtronic hired Murphy to

participate in its animal study of its ABRE stent in preparation for FDA approval. Medtronic then

retained Murphy to be the National Principal Investigator for human clinical trials of the ABRE

stent.

          In February 2017, Murphy left Raju’s employment on less than amicable circumstances.

This action ensued. On March 2, 2019, Raju amended his Complaint adding Medtronic and

accusing it of misappropriation of trade secrets, tortious interference with a contract, civil

conspiracy, and copyright infringement. Docket No. 156. The gravamen of Raju’s Complaint

alleges that Medtronic misappropriated his trade secrets and copyrighted materials in order to

create its own ABRE venous stent program.

          The product at issue here is Medtronic’s ABRE stent—a self-expanding stent system

designed and intended “for use in the iliofemoral veins for the treatment of symptomatic venous

outflow obstruction.” Docket No. 250-1. In 2015, Medtronic acquired Coviden Inc., which had

first developed a preliminary ABRE stent program in 2011. Docket 250-5, at 11. Dr. Jeff Vogel,

Medtronic’s Senior Principal Engineer for the ABRE, maintains that the ABRE venous stent




                                                  2
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 3 of 23




design was completed in 2015, although this fact is in dispute. Id. Since its FDA approval in 2020,

the ABRE stent has been launched in both Europe and the United States.

       Raju’s Amended Complaint does not specify his trade secrets in detail; rather, it describes

a range of broad “practices,” “procedures,” “designs,” “techniques,” “formulas,” and “methods”

used in venous stenting. Unsatisfied, Medtronic moved for a more definite statement seeking, inter

alia, “a statement specifically identifying and describing with particularity the alleged trade secrets

that Plaintiff claims were taken” and “a statement specifically identifying and describing with

particularity each and every act of trade secret misappropriation that occurred on or after May 11,

2016, as required by the DTSA [Defend Trade Secrets Act].” Docket No. 165. After a hearing, the

Court denied the motion but granted Medtronic leave to propound up to 20 expedited

interrogatories to identify Raju’s claims. Text Only Order of June 18, 2019. In answering

Medtronic’s interrogatories, Raju asserts Murphy disclosed the following trade secrets:

   1. Stent placement procedure disclosed consists of the Plaintiff’s flowering and
      expansion control procedure.
   2. Stent deployment procedures consists of Plaintiff’s sequence of configuring the
      upper and lower end of a stent and the deployment of a self expanding stent at
      predetermined landing sites.
   3. “[T]reatment practices and programs” . . . consists of Raju’s methods for choosing
      patients, the proper selection of patients, the monitoring and post op protocol of
      stent placement procedures.
   4. “[V]enous stent surgery research compilations” . . . consists of Plaintiff’s database
      of research and surgical procedures performed on over 3,000.00 patients.
   5. “[S]tent devices” . . . consists of the joinder of two stents of different types or same
      type for use in the Iliac vein.
   6. “[V]essel calculation formulas” . . . consists of Plaintiff’s 1) Optimal size and
      length stent for Illiac vein use; and 2) Use of IVUS imaging and fluoroscopic
      imaging for vessel calculations.
   7. “[V]enous stent designs” . . . consists of the physical properties of the stent such
      as radial strength, resistance, compressions etc, and configuration for specific use
      in the Illiac vein.
   8. “[V]enous stent prototypes” . . . consists of Plaintiff’s use of stents off label or
      application of new prototype.

Docket No. 250-6.

                                                  3
      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 4 of 23




         To describe the litigation as contentious is an understatement. The parties had a series of

discovery disputes requiring multiple discovery conferences. Most pertinent here, issues arose over

the utility of the ABRE’s Design History File—a compilation of records that describes a device’s

design history. On September 13, 2019, Medtronic produced the Design History File in an image

format. Raju complained that the document was completely unusable because it was in “an image

format with no index and was not searchable.” Docket No. 291.

         In October 2019, Raju complained to the Court again and requested a PDF version of the

file. The Court ordered Medtronic to produce the design history in PDF format by October 14,

2019. The remaining deadlines were extended as follows: Plaintiff’s deadline to designate his

experts was pushed to November 28, 2019, Defendant’s deadline to designate its expert moved to

January 6, 2020, and the general discovery deadline was extended to March 3, 2020. Docket No.

192. Raju then requested a searchable PDF version, which he received on October 29, 2019. Still,

Raju claims that he had to spend substantial resources converting the documents into another

format, optical character recognition, to properly review the Design History File.

         Complying with the Court’s Amended Scheduling Order, on November 27, 2019, Raju

disclosed the expert report of Brian Brown. In that report, Brown summarized his conclusions of

misappropriation of trade secrets in two broad categories: Venous Stenting Techniques &

Flowering. 1 Docket No. 212-12.

         On April 16, 2020 the Court extended the discovery deadline “until July 7, 2020 for the

limited purpose of allowing discovery related to new information that Plaintiff did not know, or


1
  Brown described Raju’s trade secrets as the following: “Venous Stenting Techniques . . . Dr. Raju developed and
owned considerable trade secrets related to the design of the stent, its delivery into the vein, diagnostic methods like
IVUS and the clinical expertise related to diseases requiring venous stents. . . . Unique techniques to treat venous
occlusions through the use of clinical trials and patient data management.” Docket No. 212-12 at 7. He describes the
“Flowering” trade secrets as follows: “Dr. Raju has developed numerous proprietary techniques for the treatment of
May Thurner Syndrome (MTS) and Post Thrombotic Syndrome (PTS). One such technique is called ‘Flowering.’”
Id. at 8.

                                                           4
      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 5 of 23




could not reasonably have known, prior to February 9, 2020.” Docket No. 260. That Order gave

Raju until May 27, 2020, to submit supplemental expert reports, and Medtronic had until June 27,

to do the same. Id. On May 27, 2020, Raju submitted Brown’s supplemental expert report, 2 which

identifies the trade secrets as follows:

         1) Trade Secret No. 1: Proprietary use of intravascular ultrasound (IVUS) to
         precisely identify and quantify obstructive venous disease as well as the localization
         of optimal landing zones for clinical success.
         2) Trade Secret No. 2: Proprietary stent position technique to reduce the incidence
         of contralateral deep vein thrombosis (DVT)
         3) Trade Secret No. 3: Novel stent performance requirement to withstand 4mm
         diameter expansion beyond the rated caliber (diameter) of the stent.
         4) Trade Secret No. 4: An algorithm establishing a unified process for patient
         selection and patient treatment.

Docket No. 268.

         The discovery wars resumed. Among them, Raju claims that Medtronic produced over

170,000 additional documents after Brown submitted his initial report between January and May

of 2020. Then, on June 6, 2020, Medtronic moved to strike Brown’s supplemental report in its

entirety contending that it is an improper supplemental report under Rule 26(e) of the Federal

Rules of Civil Procedure. Docket No. 278. Raju countered that this report is in fact a proper

supplemental report and is admissible under Rule 26(e). The following month, Medtronic filed its

renewed motion for partial summary judgment. Docket No. 301. On August 31, 2020, Raju filed

his response and supporting documents, including another report by Brian Brown, which was

produced in the form of an affidavit. Docket No. 324-1. 3 On September 15, 2020, Medtronic

moved to strike Brown’s third report in its entirety under Rule 26(e). Docket No. 333. Again, Raju

defends by arguing that Brown’s third report is supplemental.


2
  In its briefing, Medtronic has labeled this as Brown’s Second Report. The Court, however, will refer to is as the
“supplemental report.”
3
  This is actually Brown’s second supplemental report, but, in their filings, the parties have labeled it the “third
report.” The Court will also refer to it as the third report.

                                                           5
      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 6 of 23




        The Court will first address the motions to strike because they affect, at least in part, the

summary judgment analysis.

II.     Medtronic’s Motions to Strike

A.      Brown’s Supplemental Report

        First, Medtronic argues that the Court should strike the supplemental report provided by

Brown. It argues that Brown’s reports exceed the limited additional discovery permitted by the

Court’s Extended Scheduling Order. Docket No. 278. Raju responds that Medtronic’s motion

should be denied because the report is permissible under Rule 26.

        Rule 26 of the Federal Rules of Civil Procedure calls for “a complete statement of all

opinions the witness will express and the basis and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B).

The purpose of this requirement is to avoid disclosure of “sketchy and vague” information. Sierra

Club, Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d 546, 571 (5th Cir. 1996). Rule 26

requires “a party [to] make these disclosures at the times and in the sequence that the court orders.”

Fed. R. Civ. P. 26(a)(2)(D). The rule also permits the supplementation of an expert report when a

party “learns that in some material respect the disclosure or response is incomplete or incorrect.”

Fed. R. Civ. P. 26(e)(1)(A). However, “supplements that include material additions to an opinion

are not permitted.” Stubblefield v. Suzuki Motor Corp., No. 3:15-CV-18-HTW-LRA, 2018 WL

11008929, at *1, (S.D. Miss. Mar. 22, 2018), aff’d on other grounds, 826 F. App’x 309 (5th Cir.

2020) (citations omitted).

        “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). To make that determination, courts are to consider: (1) the party’s explanation, if any, for



                                                   6
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 7 of 23




its failure to disclose the information in a timely manner; (2) the prejudice to the opposing party if

the evidence is admitted; (3) the possibility of curing such prejudice by granting a continuance;

and (4) the importance of the evidence. Barrett v. Atl. Richfield Co., 95 F.3d 375, 380 (5th Cir.

1996). After a thorough review, the Court concludes that Brown’s supplemental report is not

supplemental within the meaning of Rule 26(e). Brown’s initial report identifies and briefly

describes two trade secrets referred to as “Venous Stenting Techniques” and “Flowering.” See

Docket No. 212-12. However, Brown’s supplemental report essentially abandons these theories

and offers four separate trade secrets that are only tenuously related to Brown’s initial report or

Raju’s Amended Complaint. See Docket No. 268.

       The most glaring example of this change is Brown’s “supplemental” opinion of Raju’s

Trade Secret #3. Without detailing any methodology, principles, or standards directly tied back to

the initial report, Brown’s supplemental report newly opines Raju’s Trade Secret #3 as “novel stent

requirement to withstand 4mm diameter expansion of the stent during reinterventions.” Docket

No. 268. A review of Brown’s original report does not mention or discuss Raju’s 4mm expansion

technique. See Docket No. 212-12. This opinion in Brown’s supplemental report plainly

contravenes Rule 26’s command to disclose a complete statement of all opinions that Brown will

express and the basis and reasons for them. See Fed. R. Civ. P. 26(a)(2)(B).

       Brown’s supplemental report could and should have been offered by the Court’s disclosure

deadline since the information Brown relies on was produced well before November 28, 2019.

“Courts have routinely rejected untimely ‘supplemental’ expert testimony where the opinions are

based on information available prior to the missed deadline for service of initial disclosures.”

Buxton v. Lil’ Drug Store Prods. Inc., No. 2:02-CV-178, 2007 WL 2254492, at *5 (S. D. Miss.

Aug. 1, 2007), aff’d, 294 F. App’x 92 (5th Cir. 2008).



                                                  7
      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 8 of 23




        Because Brown’s challenged supplemental reports were not timely disclosed, the Court

will determine whether they should be excluded under Rule 37. In doing so, the Court considers

four factors: (1) the party’s explanation for its failure to disclose evidence; (2) the prejudice, if any,

to the party opposing the admission of the evidence; (3) the possibility of curing any prejudice

with a continuance; and (4) the importance of the evidence. Barrett, 95 F.3d at 380.

        Considering the first factor, Raju argues that “[b]y refusing to turn over tens of thousands

of critical documents over six months,” Medtronic’s own discovery tactics necessitated Brown’s

supplemental reports. Docket No. 291 at 11. Even if that is true, it fails to explain why the

supplemental report exceeds the scope of the Court’s limited discovery designation 4 and the

subject matter of the initial report. Receipt of new discovery materials can justify revising an

analysis from the initial report or provide new details not previously known, but it cannot justify

altering the description of a trade secret or abandoning a trade secret and replacing it with an

entirely new one. “[S]upplemental report[s] that effectively replace[] an earlier report [are] not

‘supplemental’ within the meaning of Rule 26(a).” United States ex rel. Gudur v. Deloitte

Consulting LLP, No. H–00–1169, 2007 WL 4322433, at *5 (S. D. Tex. Mar. 5, 2007) (citation

omitted) (alterations added). Moreover, as one court has explained, “a party may not rely on

supplementation as a way to remedy a deficient expert report or as a means of getting in, in effect,

a brand new report.” Rojas v. Marko Zaninoich, Inc., No. 1:09-CV-705 AWI JLT, 2011 WL

4375297, at *6 (E.D. Cal. Sept. 19, 2011) (citation omitted).

        As the Fifth Circuit stated, supplemental disclosures “are not intended to provide an

extension of the deadline by which a party must deliver the lion’s share of its expert information.”

Sierra Club, 73 F.3d at 571. This is what Brown’s supplemental report does. Raju presumably


4
  Plaintiff’s amended its Complaint to add Medtronic and his trade secret claim on March 2, 2019. Discovery ended
in this case a year later on March 3, 2020.

                                                        8
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 9 of 23




would not have brought this claim in the first place without reasonably certain expert information

regarding the trade secrets allegedly appropriated by Medtronic. The Design History File and

several other materials were available to Raju at the time of the initial report. We know they were

because Brown cited them among the documents he relied upon in preparing his report. Thus, the

Court concludes that the first factor weighs in favor of exclusion.

       As to the second factor, Medtronic contends that it would be prejudiced by admitting

Brown’s supplemental report for two reasons: first, it will be forced to reengage its experts to rebut

these new opinions and second, it will be forced to revise its pending summary judgment motion

to address Brown’s opinions. Raju responds that Medtronic had notice of Brown’s opinions, and

any possible prejudice can be cured under the current scheduling order.

       “Disruption of the court’s discovery schedule and the opponent’s preparation constitutes

sufficient prejudice to militate in favor of the exclusion of [expert] testimony.” Williams v.

Gonzales, No. CIV.A. 104CV342, 2005 WL 3447885, at *6 (E. D. Tex. 2005). It is undisputed

that Medtronic and its experts have already filed extensive briefing on the nature of Raju’s trade

secrets and their appropriation. At this juncture, allowing Raju to put forward these varying

opinions is inconsistent with the purpose of the discovery rules. As one court has explained, “[t]he

purpose of exchanging expert reports is to let opposing counsel know about what the expert intends

to testify, and to prevent the expert from changing his opinion as the litigation progresses.” In re

Hanford Nuclear Reservation Litig., No. CY-91-3-15-AAM, 1998 WL 775340, at *197 n.364

(E.D. Wash. 1998), rev’d on other grounds, 292 F.3d 1124 (9th Cir. 2002). Thus, the second factor

does not weigh in Raju’s favor.

       As to the third factor, while a continuance could afford Medtronic additional time to depose

and respond to Brown about the information in his supplemental report, it would result in increased



                                                  9
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 10 of 23




cost and delay in an already costly and lengthy case. Because of the complexity of the issues in

the case, the Court set generous deadlines on the front end to avoid the very type of delay that a

continuance would cause. As such, this factor does not weigh in Raju’s favor.

        Lastly, the Court finds that late supplementation of Brown’s report is important to Raju’s

case. Brown is Raju’s only expert witness on his trade secrets claim. See Docket No. 212.

Nevertheless, the significance of Brown’s report only “underscores how critical it was” for the

reports to have been timely disclosed. Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875,

883 (5th Cir. 2004). Thus, this factor only slightly weighs in Raju’s favor. Medtronic’s motion to

strike Brown’s second report is therefore granted.

B.      Brown’s Third Report

        Next, Medtronic moves to strike Brown’s third report. Docket No. 333. The parties’

arguments regarding this motion are identical to those concerning Brown’s supplemental report.

The Court has reviewed Brown’s affidavit carefully and finds that Brown’s third report departs

from and expands upon his original report in numerous material respects. Again, the most glaring

example of this change is Raju’s Trade Secret #3. In Brown’s third report, he opines for the first

time that “I will testify that Murphy disclosed Raju’s trade secret #3 of applying the Wallstent

4mm overexpansion technique to nitinol stents.” Docket No. 324-1. A review of Brown’s original

report does not mention or discuss Raju’s 4mm overexpansion technique, not to mention its

application to “nitinol stents.” It bears repeating:

        [T]he purpose of supplementation [under Rule 26] is to correct inadvertent errors,
        not to allow a party to engage in gamesmanship by creating a new and improved
        expert report in order to gain tactical advantage or by bolstering opinions to avert a
        dispositive motion or an expert challenge. The duty to supplement does not give
        license to sandbag one’s opponent with claims and issues which should have been
        included in the expert witness’ report, and does not allow a party to file
        supplements intended to deepen or strengthen its own expert’s prior Rule
        26(a)(2)(B) report.

                                                  10
          Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 11 of 23




Munoz v. FCA US LLC, No. CV 17-881 WJ/SCY, 2020 WL 7318076, at *4 (D.N.M. Dec. 11,

2020) (internal quotation marks and citations omitted) (emphasis added).

            Applying the Barrett factors, for the reasons stated above, the Court finds that Brown’s

third report should also be stricken. Based on the foregoing reasons, Medtronic’s motion to strike

Brown’s third report is granted. 5

    II.     Raju’s Motion to Strike: Dr. Paul Gagne

            Turning to Raju’s motion. Raju moves to strike Medtronic’s expert, Dr. Paul Gagne,

because he is the sole owner of Vascular Breakthroughs—a clinic that conducts site studies for the

clinical trials of Medtronic’s ABRE. Docket No. 295. This relationship, Raju argues, creates “a

glaring and undeniable conflict of interest” because Gagne “has a monetary interest in the ABRE

stent and an allegiance to Medtronic that far surpasses the role of a paid expert.” Docket No. 296

at 3. Medtronic counters that Gagne has no “direct financial interest” in the outcome of the

litigation, and any alleged bias is not grounds to exclude his expert testimony. Docket No. 308. To

support their position, both parties rely heavily on Perfect 10, Inc. v. Giganews, Inc., No. CV 11-

07098-AB (SHX), 2014 WL 10894452 (C.D. Cal. Oct. 31, 2014).

            Federal courts have the inherent authority to disqualify experts. Koch Refining Co. v.

Jennifer L. Boudreaux M/V, 85 F.3d 1178, 1181 (5th Cir. 1996). “[D]isqualification is a drastic

measure that courts should impose only hesitantly, reluctantly, and rarely.” Hewlett-Packard Co.

v. EMC Corp., 330 F. Supp. 2d 1087, 1092 (N.D. Cal. 2004). While cases that grant

disqualification are uncommon, courts will employ this power to achieve important public policy




5
 That said, even considering the supplemental reports, the Court finds that summary judgment should be granted to
Medtronic. See infra.

                                                       11
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 12 of 23




goals, including “preventing conflicts of interest and maintaining the integrity of the judicial

process.” English Feedlot, Inc. v. Norden Labs., Inc., 833 F. Supp. 1498, 1504 (D.Colo. 1993).

          After careful consideration of the parties’ arguments and the policy objectives at issue, the

Court finds that the motion should be denied. Gagne does not have a direct financial interest in

this case; he is compensated at an hourly rate of $500 and does not have an ownership interest in

the ABRE. Docket No. 296-1. Raju has not cited, and the Court has not found, any case

disqualifying an expert witness based on a similar indirect relationship. Thus, Raju’s reliance on

Perfect10 is distinguishable, as it involved a sole shareholder with a direct financial stake in the

outcome in the litigation. See Perfect 10, 2014 WL 10894452, at *1. Further, the Perfect 10 court

was skeptical that the conflicted shareholder “qualifie[d] as an expert for the purposes of [the]

litigation at all” as he “never testified as an expert witness in any litigation before, [and] has never

published any books or peer-reviewed articles on any relevant topics at issue in this action.” Id. In

contrast, neither Gagne’s qualifications nor the relevance of his opinions is at issue. While

acknowledging its gatekeeping role, the Court will not usurp the jury’s function of making

credibility determinations and weighing the evidence. See Madison Cnty. Nursing Home v.

Broussard, No. 3:17-CV-422-CWR-JCG, 2019 WL 3782191, at *3 (S.D. Miss. Aug. 12, 2019).

          Raju has all the appropriate information at hand to make a promising impeachment and

cross-examination, which will all play out before the jury. See In re DePuy Orthopaedics, Inc.,

Pinnacle Hip Implant Prod. Liab. Litig., 888 F.3d 753, 792 (5th Cir. 2018). Raju’s concerns about

Gagne, go to the weight of the evidence, not its admissibility. Therefore, Raju’s motion will be

denied.




                                                   12
       Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 13 of 23




III.     Motion for Summary Judgment

         Medtronic seeks partial summary judgment on three grounds: 1) all of Raju’s claims for

trade secret misappropriation under the Defend Trade Secrets Act (DTSA) and the Mississippi

Uniform Trade Secrets Act (MUTSA); 2) all of Raju’s copyright infringement-related claims for

statutory damages and attorneys’ fees; and 3) all of Raju’s civil conspiracy claims under state law.

         Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is genuine “if the evidence supporting its resolution in favor of the party opposing

summary judgment, together with any inferences in such party’s favor that the evidence allows,

would be sufficient to support a verdict in favor of that party.” St. Amant v. Benoit, 806 F.2d 1294,

1297 (5th Cir. 1987) (citation omitted). A fact is material if it is one that might affect the outcome

of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         A party seeking to avoid summary judgment must identify admissible evidence in the

record showing a fact dispute. Fed. R. Civ. P. 56(c)(1). That evidence may include “depositions, .

. . affidavits or declarations, . . . or other materials.” Id. When evaluating a motion for summary

judgment, a court refrains from making credibility determinations and views the evidence in the

light favorable to the non-movant. Strong v. Dep’t of Army, 414 F. Supp. 2d 625, 628 (S.D. Miss.

2005).

    A. Federal and State Trade Secrets Claims

         The DTSA and the MUSTA provide a private cause of action for misappropriation of a

trade secret. See 18 U.S.C. § 1836(b)(1); Miss. Code Ann. § 75-26-7. Generally speaking, the

elements required to establish a claim for misappropriation are the same under both the DTSA and




                                                 13
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 14 of 23




the MUSTA. 6 To establish such a claim, a plaintiff must show: (1) the existence of a trade secret;

(2) the acquisition, use, or disclosure of the trade secret without consent; and (3) that the individual

acquiring, using, or disclosing the trade secret knew or should have known the trade secret was

acquired by improper means. Compare Ultradent Prods. Inc. v. Spectrum Solutions LLC, No. 2:17-

CV-890, 2018 WL 324868, at *2 (D. Utah Jan. 8, 2018) (listing elements of misappropriation claim

under the DTSA) and, Blue Star Land Servs. LLC v. Coleman, No. CIV-17-931-R, 2017 WL

6210901, at *4 (W.D. Okla. Dec. 8, 2017) (same) with, Brown & Brown of Miss., LLC v. Baker,

No. 1:16-CV-327-LG-RHW, 2017 WL 5158667, at *3 (S.D. Miss. Nov. 7, 2017) (listing elements

of misappropriation claim under the MUSTA).

         The DTSA defines “trade secret” broadly. It includes “all forms and types of financial,

business, scientific, technical, economic, or engineering information” so long as (1) the owner of

the trade secret has taken “reasonable measures to keep such information secret” and (2) such

information “derives independent economic value, actual or potential, from not being generally

known to, and not being readily ascertainable through proper means by” another person. 18 U.S.C.

§ 1839(3). The MUTSA’s definition of “trade secret” closely mirrors that of the DTSA. See Miss.

Code Ann. § 75-26-3d (defining “trade secret” as information, “including a formula, pattern,

compilation, program, device, method, technique or process” (1) that “derives independent

economic value, actual or potential, from not being generally known to, and not being readily

ascertainable by proper means by, other persons who can obtain economic value from its disclosure

or use,” and (2) that “is the subject of efforts that are reasonable under the circumstances to

maintain its secrecy”).




6
 Under the DTSA, a trade secret must also “relate[ ] to a product or service used in, or intended for use in, interstate
or foreign commerce.” 18 U.S.C. § 1836(b)(1).

                                                          14
    Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 15 of 23




       “A trade secret ‘is one of the most elusive and difficult concepts in the law to define.’”

Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, L.L.C., 637 F.3d 604, 613 (5th Cir. 2011)

(quotations omitted). Under the DTSA, for the information to qualify as a “trade secret,” the owner

must take “reasonable measures to keep such information secret,” and the information must

“derive[] independent economic value . . . from not being generally known to, and not being readily

ascertainable through proper means.” § 1839(3)(A)-(B). “The efforts required to maintain secrecy

are those reasonable under the circumstances, and courts do not require extreme and unduly

expensive procedures to be taken to protect trade secrets.” Ruby Slipper Cafe, LLC v. Belou, No.

CV 18-1548, 2019 WL 1254897, at *6 (E.D. La. Mar. 19, 2019) (citations and internal quotation

marks omitted) (applying the DTSA and Louisiana Uniform Trade Secret Act).

       Similarly, under Mississippi law, there are two prongs a plaintiff must establish to prove

the existence of a trade secret. First, the trade secret “must derive economic value, actual or

potential, from not being generally known to, and not being readily ascertainable by proper means

by other persons who can obtain economic value from its disclosure or use.” Marshall v. Gipson

Steel, Inc., 806 So.2d 266, 271 (Miss. 2002) (citations omitted). Second, the court must consider

whether the information was “subject to reasonable attempts to preserve its secrecy.” Id. at 272;

see also TLS Mgt. & Mkting, Serv., LLC., Mardis Finan. Serv., Inc. 2018 WL 3698919, at *4 (S.D.

Miss. Aug. 3, 2018) (observing that in order to claim that information is a trade secret a party must

take reasonable efforts to maintain its secrecy).

       Generally, the existence of a trade secret is a question of fact to be decided by the factfinder.

See General Univ. Systems, Inc. v. Lee, 379 F.3d 131, 150 (5th Cir. 2004) (applying Texas law).

Nevertheless, in some situations, whether information is a trade secret may be evident from the

record. See, e.g., Pepper v. Int'l Gaming Sys., LLC, 312 F. Supp. 2d 853, 862 (N.D. Miss. 2004)



                                                    15
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 16 of 23




(applying Mississippi law). That is the case here. The Court finds the undisputed facts show that

Raju has not established each element of his claims for misappropriation under the DTSA and the

MUTSA.

           1. IVUS Imaging

       First, Raju claims a trade secret in his proprietary use of Intravascular Ultrasound (IVUS)

imaging. IVUS is a type of medical imaging that uses sound waves to produce images of the inside

of blood vessels. Raju has failed to establish that this information qualifies as a trade secret.

       It is axiomatic that a trade secret must be secret. Cataphote Corp. v. Hudson, 422 F.2d

1290, 1293 (5th Cir. 1970) (“The subject matter of a trade secret must be secret. An item or process

of public or general knowledge in an industry cannot be appropriated by one as his own secret.”)

(applying Mississippi law); see also Gilson v. Republic of Ireland, 606 F. Supp. 38, 43 (D.D.C.

1984), aff’d, 787 F.2d 655 (D.C. Cir. 1986) (“It is elementary that the subject of a trade secret

must be secret and, thus, it must not be part of the public knowledge or of general knowledge in

the trade or business involved.”). Here, however, it is not disputed that the use of IVUS imaging

for venous stenting is widely used and publicly known throughout the medical field. Raju

himself—a pioneer in venous vascular surgery—has published, instructed, and presented on this

very topic. Several of these articles were published well before Murphy entered into the parties’

Physician Employment Agreement. Moreover, as Raju conceded at his deposition, up to 15 percent

of practicing vascular surgeons use IVUS imaging, a practice he claims to have popularized and

is “catching on.” Docket 250-3 at 42. Thus, Raju’s claim under this theory lacks its most substantial

element: secrecy. See Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263, 1266

(7th Cir. 1992) (“It is not enough to point to broad areas of technology and assert that something




                                                  16
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 17 of 23




there must have been secret and misappropriated. The plaintiff must show concrete secrets.”)

(applying Illinois law).

       Raju then presses that his alleged trade secrets are based not on previously published

materials but are grounded in “advances” not disclosed until his 2017 in the article, “Optimal Sizing

of Iliac Vein Stents.” Docket No. 320 at 12. Raju goes on to argue that “Murphy disclosed these

IVUS area thresholds to Medtronic employees in preparation for a Medtronic sponsored

symposium prior to the 2017 Raju publication date.” Id. This argument is unimpressive. This

theory or alleged misappropriated trade secret is not found in the Amended Complaint or in

Brown’s original expert report. Rather, it was first introduced in Brown’s third report, which, for

the reasons stated above, is stricken as untimely. However, even considering this argument, it fails

because as Medtronic’s correctly points out, “[n]o where does Raju even identify the specific

‘IVUS area thresholds’ that he claims are his trade secrets, nor does he point to any record evidence

showing that Medtronic used any such thresholds.” Docket No. 335 at 7.

           2. Stent Position

       Raju’s second purported trade secret concerns a stent position technique used to reduce the

incidence of contralateral deep vein thrombosis. Raju contends that “[t]rade secret #2 does not

hinge on where to place the stent; instead, this trade secret hinges on where not to place the stent

– to specifically avoid touching the contralateral wall.” Docket No. 320 at 15 (emphasis in

original). Again, Raju has failed to establish that this information qualifies as a trade secret.

       Raju has presented and written extensively on his stent position technique. He has

published over 100 articles specifically describing his venous stenting techniques, including a 2015

article that explicitly teaches to avoid the contralateral wall: “When applicable, the stent was




                                                  17
        Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 18 of 23




placed as accurately as possible at the iliac confluence to cover the obstruction, with special care

not to cover the contralateral inflow.” Docket No. 303-13 at 3,4.

           Raju further admits that 30 to 40 other vascular surgeons have observed him perform stent

deployment procedure and venous stenting techniques and were under no restrictions which

prohibited them from using what they learned from Raju in their own practice. Docket No. 250-3,

at 25. There is no evidence, for example, that the observers were required to execute non-disclosure

agreements or some other document which suggested the procedure was a trade secret and should

remain secret. E.g., TLS Mgt., 2018 WL 3698919, at *4. “One who voluntarily discloses

information or who fails to take reasonable precautions to ensure its secrecy cannot properly claim

that the information constitutes a trade secret.” Interox America v. PPG Industries, Inc., 736 F.2d

194, 202 (5th Cir. 1984).

           Worse, Raju’s own expert concedes that one of Raju’s published articles offers instructions

about avoiding covering the contralateral wall. Docket No. 324-1 at 7. Now for the first time in

response to summary judgment, Raju argues that his “proprietary method allows the stent to cover

a portion of the contralateral flow as long as the stent avoids touching the contralateral wall.”

Docket No. 320 at 14. 7 This argument is untenable. A claim or new factual theory “which is not

raised in the complaint but, rather, is raised only in response to a motion for summary judgment is

not properly before the court.” Cutrera v. Bd. of Sup’rs of La. State Univ.,429 F.3d 108, 113 (5th

Cir. 2005); see Green v. JP Morgan Chase Bank, N.A., 562 F. App’x 238, 240 (5th Cir. 2014)

(affirming refusal to consider new factual theory). Despite all he says about this trade secret, it was

not secret. Thus, the Court concludes that Raju has failed to establish the existence of a trade secret

claim.



7
    This argument is first raised in Brown’s third report which for the reasons stated above have been stricken.

                                                            18
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 19 of 23




            3. Overexpansion of Stents

        Raju describes trade secret #3 as the “Novel stent performance requirement to withstand

4mm diameter expansion beyond the rate caliber diameter of stent.” Docket No. 268 at 5. Brown,

in his supplemental report, claims that a study performed at Raju’s clinic investigated whether

modest overdilation of Wallstent by 2 to 4mm lead to, among other things, a larger flow channel

and, as a result, better clinical outcomes. Id. at 5. Again, the Court finds that Raju has failed to

establish the existence of a trade secret. From the outset, because the Court concludes Brown’s

subsequent reports should be stricken, Raju has failed to present an admissible expert opinion on

this theory. Thus, as a matter of law, Raju’s failure to present an expert precludes him from

establishing whether this information is readily ascertainable by proper means by another person.

See 18 U.S.C. § 1839(3); Miss. Code Ann. § 75-26-3(d)(i).

        However, even considering the supplemental reports, the Court finds that summary

judgment should be granted to Medtronic. It is undisputed, as Brown concedes that Raju fully and

publicly disclosed the technique of overdilating of Wallstent in the Journal of Vascular Surgery:

Venous and Lymphatic Disorders in January 2016 and at an Annual Meeting of the American

Venous Forum the next month. Docket No. 268 at 6.

        Brown asserts that Raju’s prior disclosures never mentioned the overdilation of nithonel

stents, but instead mentioned only the overdilating of Wallstent. This is a distinction without a

difference, since Raju’s purported trade secret concerns the overexpansion itself. However, even

assuming that it is a material distinction, Raju has failed to produce any evidence in the record that

he had a trade secret regarding the overdilation in nithol stents, nor is there evidence in the record

that he disclosed such a trade secret relating to nitinol stents to Murphy. As a result, Raju has failed

to establish that he has a trade secret claim under this theory.



                                                  19
     Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 20 of 23




            4. Algorithm for Patient Selection and Treatment

        Raju’s fourth trade secret involves his algorithm establishing a unified process for patient

selection and patient treatment. Again, the Court concludes that Raju’s efforts to keep this

information secret were sorely inadequate. At his deposition, Raju conceded that he has written

and presented extensively about his patient selection methods and treatment. See Docket No. 250-

3 at 87, 91. 8 Among these presentations included a seminar entitled “Chronic Venous Obstruction

- Indications for Venous Stenting - How to Select the Patients?” Id. at 91. Raju goes on to describe

the information given at these presentations as “public domain information.” Id. To repeat, a trade

secret that becomes public knowledge is no longer a trade secret. See Ruckelshaus v. Monsanto

Co., 467 U.S. 986, 1002 (1984).

        Conveniently, Raju now argues that “while [he] continuously shares knowledge about stent

deployment with other physicians, he has withheld his late ‘breaking discoveries and thoughts’

that provide a competitive advantage or have future commercial potential.” Docket No. 320 at 19.

Such “advances” Raju argues include galley proofs of an article entitled “Endovascular

Management of Chronic Total Occlusions of the Inferior Vena Cava and Iliac Veins, Southern

Association of Vascular Surgery” by Erin Murphy, M.D., Blake Johns, BS, Elliot Varney, BS, and

Seshadri Raju, M.D. Raju contends that Murphy disclosed this article to Medtronic before its

publication and without Raju’s authorization. Id.

        Raju, however, does not address or even attempt to identify how or what information in

this forthcoming article constitutes a trade secret. Moreover, and more importantly, the very

concept of a peer-reviewed article shared with publishers and various authors is diametrically



8
 Raju concedes to have made other presentations including: “Treatment of Chronic IVC Occlusion with Stents:
Which Patients, Which Stents, and Results?” and an article authored by Raju titled “Endovenous Treatment of
Patients with Iliac-Caval Venous Obstruction.” Docket No. 250-3 at 87, 91.

                                                      20
        Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 21 of 23




opposed to the very concept of a trade secret. If Raju had an alleged trade secret in this information,

he would not have slated it for publication.

           Raju also contends that trade secret #4 includes “iliocavel junction”; “the use of IVUS”; 9

“proper access angles”; “modifications in procedures involving obese patients”; “the use of

overdilation between 2mm to 4mm”; “the use of stiff guidewire to avoid a kink point”; “and the

best methods to recover a partial deployment.” Id. Raju’s everything-but-the-kitchen-sink

approach is unavailing because he does not even attempt to explain how these are trade secrets,

much less explain how they are his trade secrets or how Medtronic misappropriated them.

           For the foregoing reasons, the Court concludes that Medtronic’s motion on these claims

should be granted.

       B. Copyright Infringement Claim

           Next, Medtronic seeks to dismiss Raju’s claims for statutory damages and attorney’s fees

under the Copyright Act. Defendants argue that, as a matter of law, Raju is barred from recovering

such awards because he failed to timely register copyrights under § 412 of the Copyright Act.

There will be “no award of statutory damages or of attorney’s fees” where the infringement

“commenced after the first publication of the work and before the effective date of its registration

unless such registration is made within three months after the first publication of the work.” 17

U.S.C. § 412(2).

           In this case, Raju filed his copyright registration application on September 26, 2018, well

over three months after its first publication, July 1, 2014. Therefore, Raju is barred from statutory

damages or attorney’s fees. See, e.g., Mason v. Montgomery Data, Inc., 967 F.2d 135, 144 (5th Cir.

1992); see also Derek Andrew, Inc. v. Poof Apparel Corp., 528 F.3d 696, 700–01 (9th Cir. 2008)



9
    For the reasons stated above, the Court finds that this is not a trade secret.

                                                              21
       Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 22 of 23




(“[Section] 412 bars an award of statutory damages for [continuing] post-registration

infringements when the initial act of infringement occurred prior to the effective copyright

registration date,” if the copyright registration date is more than three months after the date of first

publication). As such, Medtronic’s motion for partial summary judgment on this claim is granted.

    C. Civil Conspiracy Claims

         Lastly, Medtronic argues that it is entitled to summary judgment on Raju’s civil conspiracy

claim. Raju responds by saying that the circumstances surrounding Murphy’s secret employment

create a jury question as to whether information was shared between Murphy and Medtronic, and

that a reasonable jury could conclude that the parties conspired to use Raju’s confidential

information to finalize the design of the ABRE.

         “Under Mississippi law, the elements of a civil conspiracy are: (1) an agreement between

two or more persons, (2) to accomplish an unlawful purpose or a lawful purpose unlawfully, (3)

an overt act in furtherance of the conspiracy, (4) and damages to the plaintiff as a proximate result.”

Rex Distrib. Co., Inc. v. Anheuser-Busch, LLC, 271 So. 3d 445, 455 (Miss. 2019) (quotation

omitted) (citation omitted). “A civil conspiracy claim cannot stand alone but must be based on an

underlying tort.” Aiken v. Rimkus Consulting Group, Inc., 333 F. App’x. 806, 812 (5th Cir.2009)

(citations omitted) (construing Mississippi law).

         In this case, Raju cannot maintain his civil conspiracy claim against Medtronic because his

underlying tort claim fails. Raju’s civil conspiracy claim is dependent on his trade secrets claim,

which for the reasons stated above, cannot proceed. Thus, Medtronic is entitled to summary

judgment on this claim. Raju’s motion for leave to file a surrebuttal is denied as moot. Docket No.

339.




                                                  22
      Case 3:17-cv-00357-CWR-LGI Document 354 Filed 03/31/21 Page 23 of 23




IV.          Conclusion

             For the reasons above, the Court orders as follows:

        I.      Medtronic’s Motions to Strike are Granted.

       II.      Raju’s Motion to Strike is Denied.

      III.      Medtronic’s Motion for Partial Summary Judgment is Granted.

      IV.       Raju’s Motion for Leave to File a Surrebuttal is Denied as moot.

             The Court will schedule a pretrial conference to set a trial date and related deadlines on

the remaining claims. 10

             SO ORDERED, this the 31st day of March, 2021.

                                                        s/ Carlton W. Reeves
                                                        UNITED STATES DISTRICT JUDGE




10
  As in every case before it, the Court reminds the parties that this case is still in their hands and they should explore
compromise. In light of this Court’s Special Order #13, addressing the Coronavirus Pandemic, see Special Order #
13, No. 3:40-mc-11, Docket No. 85 (S.D. Miss. Mar. 16, 2021), a trial date is not likely imminent.

                                                           23
